Citation Nr: 1731720	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  06-26 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for chronic rhinitis.

2.  Entitlement to an initial disability rating greater than 10 percent for stress periostitis of the left leg.

3.  Entitlement to an initial disability rating greater than 10 percent for stress periostitis of the right leg.

4.  Entitlement to an initial compensable disability rating for scoliosis prior to November 15, 2007, to a disability rating greater than 10 percent from November 15, 2007, and to a disability rating greater than 20 percent from August 23, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from February 2002 to June 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of June 2005 and September 2008.  It was previously before the Board in September 2010 and June 2016.  The additional development requested on remand has been fully accomplished and these four issues are once again before the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran has not had nasal polyps throughout the appeal period.

2.  The Veteran's range of knee motion is painful and somewhat limited by his service-connected periostitis; but periostitis does not cause limitation of flexion to 45 degrees or limitation of extension to 10 degrees.

3.  During a November 15, 2007, VA examination, the Veteran's forward flexion of the lumbar spine was limited to 80 degrees with pain on motion.  

4.  On August 23, 2016, the Veteran's forward flexion of the lumbar spine was limited to 60 degrees with pain on motion. 



CONCLUSIONS OF LAW

1.  A disability rating greater than 10 percent is not warranted for chronic rhinitis at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).

2.  A disability rating greater than 10 percent is not warranted for periostitis of each leg at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5262 (2016).

3.  Prior to November 15, 2007, a compensable initial rating for scoliosis of the lumbar spine was not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).

4.  Prior to August 23, 2016, a disability rating greater than 10 percent for scoliosis of the lumbar spine was not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).

5.  From August 23, 2016, a disability rating greater than 20 percent for scoliosis of the lumbar spine was not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board observes that the Veteran is currently in receipt of a 100 percent combined disability for his multiple service-connected disabilities.  

Duties to notify and assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Historically, service connection for all four disabilities at issue here was granted immediately following service, based upon information in the Veteran's service records showing that each disability was first noted during service.  

Because this appeal has been ongoing since 2004, and because the level of a Veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question. 38 C.F.R. § 4.10.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original or an increased rating, it is presumed that the veteran seeks the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).


	Chronic rhinitis

Traumatic deviation of the nasal septum is rated as 10 percent disabling under the provisions of Diagnostic Code 6502.  38 C.F.R. § 4.97.  Allergic or vasomotor rhinitis with polyps is rated as 30 percent disabling.  Rhinitis without polyps but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side is rated as 10 percent disabling under Diagnostic Code 6522.  38 C.F.R. § 4.97.  Therefore, to warrant a disability rating higher than the one currently assigned, the evidence needs to show the presence of nasal polyps.  

Careful review of the evidence of record during the entire period of the appeal, from 2004 until the presence does not show the presence of nasal polyps.  The Veteran consistently provides a history of having had nasal polyps, and the medical records include multiple prescriptions of steroids such as prednisone, which are often prescribed to help shrink nasal polyps, as well as for other reasons.  However, careful review of the Veteran's voluminous medical records does not reveal a single visualized nasal polyp.  There are multiple ENT consultation reports and multiple VA medical examinations for purposes of compensation in the record; however, each report is entirely negative for the presence of nasal polyps.  Absent polyps, the currently-assigned 10 percent disability rating is most appropriate to compensate the Veteran for impairment arising from his service-connected chronic rhinitis with septal deviation.  The preponderance of the evidence is against the award of a disability rating in excess of 10 percent.

      Stress periostitis of both legs 

Periostitis is rated on the limitation of motion of the affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5022.  

Limitation of knee motion is rated utilizing the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides that limitation of flexion to 60 degrees is rated as noncompensable, limitation of flexion to 45 degrees is rated as 10 percent disabling, limitation of flexion to 30 degrees is rated as 20 percent disabling, and limitation of flexion to 15 degrees is rated as 30 percent disabling.  Diagnostic Code 5261 provides that limitation of extension to 5 degrees is rated as noncompensable, limitation of extension to 10 degrees is rated as 10 percent disabling, limitation of extension to 15 degrees is rated as 20 percent disabling, limitation of extension to 20 degrees is rated as 30 percent disabling, limitation of extension to 30 degrees is rated as 40 percent disabling, and limitation of extension to 45 degrees is rated as 50 percent disabling.  Plate II in 38 C.F.R. § 4.71 provides a pictorial depiction of knee flexion and extension between zero and 140 degrees.

The Veteran's range of knee motion has been measured multiple times during the appeal period.  Although every examination report confirms the diagnosis of stress periostitis, with related pain and limitation of knee motion, at no point between 2004 and the present time, was the motion in either knee limited to the extent necessary to support a 10 percent disability rating.  It would appear that the 10 percent for each leg was originally assigned based upon the combination of some limitation of motion and pain.  As this continues to be the case, the Board holds that the currently-assigned disability ratings of 10 percent for each leg are the most appropriate.  Because both legs are affected by periostitis, the Veteran's disability rating is calculated to include a multiplicity factor as set forth in 38 C.F.R. § 4.26.  

Absent symptoms such as greater limitation of motion, ankylosis, instability, a cartilage impairment, or malunion of the tibia and fibula, the preponderance of the evidence is against the assignment of a higher disability rating under the provisions of any other Diagnostic Code pertinent to the knee and leg during the entire appeal period.    

      Scoliosis

Scoliosis is rated by analogy to lumbosacral strain under the provisions of Diagnostic Code 5237.  The criteria for the evaluation of this disability are set forth in the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. §§ 4.20, 4.71a.  A 10 percent rating is assigned to reflect symptoms including forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned to reflect symptoms such as forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine. 

A higher rating is warranted only in the case of unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent).  The General Rating Formula specifies that the Formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

During a November 15, 2007, VA examination, the Veteran demonstrated reduced forward flexion so as to support the assignment of a 10 percent disability rating.  This is the earliest point where such limitation of flexion of the lumbar spine is shown.  

The report of an August 23, 2016, VA examination shows the Veteran had forward flexion of the lumbar spine limited to 60 degrees with pain on motion.  It is this examination upon which the currently-assigned 20 percent disability was based.   An August 2016 medical opinion, however, is to the effect that there is no objective documentation of worsening of scoliosis in the Veteran's available medical records.

Combined range of motion measurements never at any point during the appeal period approached the level required for a higher disability rating.  

The Veteran's medical records throughout the appeal period reflect ongoing back pain, with consistent chiropractic treatment, some physical therapy, and also both prescription and nonprescription pain medications.  They also reflect that the Veteran maintained an active lifestyle, with mentions of hiking and mountain biking.  

As with the other disabilities at issues here, the Veteran has had multiple VA examinations during the time period at issue.  Voluminous private and VA medical records, to include physical therapy and chiropractic records dated between 2004 and the present, have been reviewed in this case.  The medical reports identified above represent the first point in time when further limitation of motion so as to support a higher disability rating was recorded.  The limitation of motion necessary to support the 10 percent disability rating was first recorded in his medical records November 15, 2007.  The additional limitation of lumbar spine motion necessary to support the 20 percent disability rating was first recorded August 23, 2016.  These are the dates the RO chose to assign the higher ratings because this is what the medical evidence shows.  Entitlement to higher disability ratings simply is not shown prior to these two dates.  Entitlement to a disability rating greater than 20 percent is not shown currently, as explained above.  The Board therefore affirms the careful job that the RO accomplished in reviewing these many records and assigning the disability ratings that benefit the Veteran most under governing law and regulations.  The preponderance of the evidence is against the assignment of higher disability ratings at any point during the appeal period.

Conclusion

The time frame at issue here spans more than thirteen years.  However, during the entire thirteen years, the Veteran has never met the criteria for higher ratings for any of the disabilities on appeal here.  Additionally, the Veteran has not made any specific arguments as to why he believes higher disability ratings are warranted; rather he has listed his symptoms and generally asserted that he is under-rated, without pointing to any instance where the VA's criteria has not been applied accurately.  The currently-assigned ratings are most appropriate."    

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial disability rating greater than 10 percent for chronic rhinitis is denied.

An initial disability rating greater than 10 percent for stress periostitis of the left leg is denied.

An initial disability rating greater than 10 percent for stress periostitis of the right leg is denied.

An initial compensable disability rating for scoliosis prior to November 15, 2007, a disability rating greater than 10 percent from November 15, 2007, and a disability rating greater than 20 percent from August 23, 2016, are denied.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


